                                                                   Sheppard, Mullin, Richter & Hampton LLP
                                                                   30 Rockefeller Plaza
                                                                   New York, New York 10112-0015
                                                                   212.653.8700 main
                                                                   212.653.8701 fax
                                                                   www.sheppardmullin.com

                                                                   212.634.3043 direct
                                                                   jstoler@sheppardmullin.com
March 17, 2020

VIA ECF                                                             USDC SDNY
                                                                    DOCUMENT
The Hon. Mary Kay Vyskocil                                          ELECTRONICALLY FILED
United States District Court                                        DOC #:
Southern District of New York
                                                                    DATE FILED: 3/18/2020
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

Re:    Don Newton v. Jen N.Y., Inc. et al., Case No. 1:19-cv-07986-CM

Dear Judge Vyskocil:

        We represent Defendants Jen N.Y., Inc. d/b/a Fare Buzz (“Fare Buzz” or the
“Company”), Fareportal, Inc. (“Fareportal”), and Arnold Walter (collectively, “Defendants”). We
write to request a brief adjournment of the parties’ initial conference before the Court because
the parties will not have completed their mandatory mediation session before the initial
conference date.

       On November 4, 2019, this matter was automatically referred to mediation pursuant to
the Court’s Second Amended Standing Administrative Order. By Order dated December 19,
2019, Chief Judge McMahon scheduled an initial conference in this matter for January 17, 2020
at 11:00 a.m. On January 15, 2020, Chief Judge McMahon granted the parties’ letter motion to
adjourn the initial conference pending mediation and set a new conference date for February
21, 2020 at 10:00 a.m. The parties’ mediation session was initially scheduled for January 15,
2020, and was then rescheduled for February 12, 2020. This matter was reassigned to Your
Honor on February 5, 2020. By Scheduling Order dated February 10, 2020, Your Honor
adjourned the initial conference for February 21, 2020 to March 24, 2020 at 11:30 a.m. At the
February 12, 2020 mediation session, the parties’ agreed to schedule a second mediation
session for March 18, 2020. Due to the current and developing events related to the COVID-19
outbreak, however, the parties agreed to adjourn the March 18, 2020 mediation session and are
working with their clients and the mediator to reschedule that session, on a remote basis if
necessary.

        In light of the foregoing, Defendants respectfully request that the Court adjourn the
March 24, 2020 initial conference pending the outcome of the parties’ mediation. Defendants
have made one previous request for adjournments in this matter, no other dates will be affected
by this request, and Plaintiff consents to this request. The parties will provide a report to the
Court within five (5) days after all mediation efforts have concluded informing the Court that the
mediation was successful or, alternatively, requesting that the Court reschedule an initial
conference on another date that is convenient for the Court.
The Honorable Sarah Netburn
March 17, 2020
Page 2


         Thank you for the Court’s attention to this matter.

                                           Respectfully submitted,

                                           /s/ Jonathan Stoler

                                           Jonathan Stoler
                                           for SHEPPARD, MULLIN, RICHTER & HAMPTON LLP


SMRH:4828-9064-0823.1


cc:      All Counsel of Record




                                                   3/18/2020
